DETAILED ACTION
The instant application having Application No. 16/908,909 filed on 23 June 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of application 15/045,179 filed on 16 February 2016.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 29 July 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 18, it is unclear what is meant by “stamping a rootness” as claimed. The specification does not provide a clear meaning for the term only stating that “the rootness of the reverted aggregates is stamped accordingly” (see paragraph [0083] of the instant specification). Examiner does not have an interpretation for claimed “stamping a rootness.” Applicant is requested to clarify the claim language.

Allowable Subject Matter
Claims 4, 6, 8-10, 13-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 11, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudhiganti et al. (U.S. 2012/0278553) (Hereinafter Mudhiganti).
As per claim 1, Mudhiganti discloses a method comprising: 
in response to determining that an aggregate is to be transitioned during a transition phase from a first storage system to a second storage system, generating a reversion snapshot of data within the aggregate (see for example Mudhiganti, this limitation is disclosed such that at a first time a first image is generated and at a second time a first clone is produced. Next, a data clone migration manager engine transfers delta data of the first clone from source storage system to a destination storage system; paragraph [00012]. Creation of a paragraph [0088]. The flexible volumes are data aggregates (i.e. a volume corresponds to claimed “aggregate”); paragraph [0008]);
during the transition phase, determining that a data object of the aggregate is to be reverted back to the first storage system (see for example Mudhiganti, this limitation is disclosed such that if the destination storage city has an issue, flexible rollback to restore at the source storage site can occur; paragraph [0088]); and
in response to determining that the data object is to be reverted back to the first storage system, utilizing the reversion snapshot to restore the data of the aggregate for access to the data object through the first storage system (see for example Mudhiganti, this limitation is disclosed such that the flexible volume clone hierarchy is removed from the destination storage site and the flexible volume clone hierarchy is restored at the source storage site; paragraph [0088]).
As per claim 2, Mudhiganti discloses the method of claim 1, comprising: determining that the data object is to be reverted back to the first storage system based upon a transition process, used to transition the aggregate, failing (see for example Mudhiganti, this limitation is disclosed such that if the destination storage city has an issue during migration of a flexible volume clone hierarchy from a source storage site to the destination storage site, flexible rollback to restore at the source storage site occcurs; paragraph [0088]).
As per claim 3, Mudhiganti discloses the method of claim 1, comprising: determining that the data object is to be reverted back to the first storage system based upon receiving a user request to revert the data object (see for example Mudhiganti, this limitation is disclosed paragraph [0017]).
As per claim 5, Mudhiganti discloses the method of claim 1, wherein the utilizing the reversion snapshot comprises: restoring the data of the aggregate to a pre-transition state using the reversion snapshot (see for example Mudhiganti, this limitation is disclosed such that the flexible volume clone hierarchy is restored at the source storage site, being rolled back (i.e. restoring to a pre-transition state); paragraph [0088]).
As per claim 11, Mudhiganti discloses the method of claim 1, comprising: storing the reversion snapshot within the aggregate (see for example Mudhiganti, this limitation is disclosed such that each aggregate stores one or more storage objects; paragraph [0005]. Storage objects include clones (i.e. storing reversion snapshot within the aggregate); paragraph [0011]).
As per claim 15, Mudhiganti discloses the method of claim 1, comprising: determining that the data object is to be reverted back to the first storage system based upon a transition process, used to transition the aggregate, failing in response to available logical space of the aggregate being less than a threshold (see for example Mudhiganti, this limitation is disclosed such that if the destination storage city has an issue including a space issue, flexible rollback to restore at the source storage site can occur; paragraph [0088]).
Regarding claim 16, it is a device claim having similar limitations cited in claim 1.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 20, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti (U.S. 2012/0278553) as applied to claim 1 above, and further in view of Ting et al. (U.S. 2008/0005201) (Hereinafter Ting).
As per claim 7, Mudhiganti discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach generating a reversion snapshot as an aggregate-level snapshot during an export phase of a transition phase.
However, Ting discloses generating a reversion snapshot as an aggregate-level snapshot during an export phase of a transition phase (see for example Ting, this limitation is disclosed such that as part of export to clients, a backup storage system generates backup images of a source storage system prior to exporting; paragraph [0010]).
Mudhiganti in view of Ting is analogous art because they are from the same field of endeavor, storage management.
paragraph [0010]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti (U.S. 2012/0278553) as applied to claim 1 above, and further in view of Green et al. (U.S. 2003/0167380) (Hereinafter Green).
As per claim 12, Mudhiganti discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach storing a reversion snapshot within a reserved storage space separated from user data.
However, Green discloses storing a reversion snapshot within a reserved storage space separated from user data (see for example Green, this limitation is disclosed such that snapshots are stored in a specially allocated area of a storage medium (i.e. storage space separated from user data); paragraph [0008]).
Mudhiganti in view of Green is analogous art because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti by using a specially allocated storage space for snapshots as taught by Green because it would enhance the teaching of Mudhiganti with an effective means of keeping track of all snapshot data (as suggested by Green, see for example paragraph [0008]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mudhiganti (U.S. 2012/0278553) as applied to claim 16 above, and further in view of Tarasuk-Levin et al. (U.S. 2015/0378783) (Hereinafter Tarasuk-Levin).
As per claim 19, Mudhiganti discloses the computing device of claim 16 (see rejection of claim 16 above), but does not explicitly teach the limitation wherein the operations include: updating disk ownership of an aggregate to correspond to a first storage system.
However, Tarasuk-Levin discloses updating disk ownership of an aggregate to correspond to a first storage system (see for example Tarasuk-Levin, this limitation is disclosed such that a disk ownership handoff occurs during migration; paragraph [0097]).
Mudhiganti in view of Tarasuk-Levin is analogous art because they are from the same field of endeavor, storage management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mudhiganti by handing off disk ownership as taught by Tarasuk-Levin because it would enhance the teaching of Mudhiganti with an effective means of migrating complicated and large storage systems (as suggested by Tarasuk-Levin, see for example paragraph [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zheng et al. (U.S. 8,126,847) discloses a storage server coupled to a backup storage, the storage server including a restore engine to retrieve the metadata blocks ; clm.8 and associated text.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JONATHAN R LABUD/            Examiner, Art Unit 2196